IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


ZOHAR III Limited,                            )
                                              )
                         Plaintiff,           )
                                              )
               v.                             )   C.A. No. 2021-0384-JRS
                                              )
STILA STYLES, LLC and                         )
LYNN TILTON,                                  )
                                              )
                         Defendants.          )


                         MEMORANDUM OPINION

                       Date Submitted: February 18, 2022
                         Date Decided: May 31, 2022


C. Barr Flinn, Esquire, Emily V. Burton, Esquire, Lauren Dunkle Fortunato, Esquire,
Alberto E. Chávez, Esquire and Kevin P. Rickert, Esquire of Young Conaway
Stargatt & Taylor, LLP, Wilmington, Delaware, Attorneys for Plaintiff Zohar III
Limited.

Patricia R. Urban, Esquire, Elizabeth Wilburn Joyce, Esquire and Megan Ix Brison,
Esquire of Pinckney, Weidinger, Urban & Joyce LLC, Wilmington, Delaware,
Attorneys for Defendant Stila Styles, LLC.

Kathleen M. Miller, Esquire and Robert K. Beste, III, Esquire of Smith, Katzenstein
& Jenkins LLP, Wilmington, Delaware and Monica K. Loseman, Esquire of Gibson,
Dunn & Crutcher LLP, Denver, Colorado, Attorneys for Defendant Lynn Tilton.




SLIGHTS, Vice Chancellor
      The parties to this dispute have been locked in litigation in various courts,

including this one, for nearly a decade regarding control over portfolio companies

of Plaintiff, Zohar III Limited (“Zohar”), a collateralized loan obligation (“CLO”)

vehicle formed years ago by Defendant, Lynn Tilton. This chapter of the saga

involves disputed claims of control over one of those portfolio companies,

a Delaware limited liability company called Stila Styles, LLC (“Stila” or the

“Company”). The parties have lobbed allegations of bad faith and breach of

fiduciary duty back and forth towards one another throughout their litigation history

and have repackaged those allegations for use in this case. At bottom, however, the

relationship between these parties is contractual, and their disputes, therefore,

historically have been resolved as a matter of contract. This case is no different.

Stila, like all Delaware LLCs, is a “creature[] of contract.”1 That contract, Stila’s

LLC Agreement as amended (and later defined), clearly sets forth the parties’ rights

and obligations with respect to the governance and control of Stila.

      Tilton caused the formation of Zohar in 2007. She also owns 100% of Zohar’s

“Preference Shares” and, until 2018, was Zohar’s sole director. Through another



1
  Godden v. Franco, 2018 WL 3998431, at *7 (Del. Ch. Aug. 21, 2018)
(citing TravelCenters of Am., LLC v. Brog, 2008 WL 1746987, at *1 (Del. Ch. Apr. 3,
2008); Henson v. Sousa, 2015 WL 4640415, at *1 (Del. Ch. Aug. 4, 2015); Touch of It.
Salumeria & Pasticceria, LLC v. Bascio, 2014 WL 108895, at *4 (Del. Ch. Jan. 13, 2014);
Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 880 (Del. Ch. 2009); Fisk Ventures LLC v.
Segal, 2008 WL 1961156, at *8 (Del. Ch. May 7, 2008)).

                                          1
affiliate, Tilton served as Zohar’s “Collateral Manager” until she resigned from that

role in 2016.

      Through affiliated entities, Tilton was the initial “Class A Member” of Stila

upon its formation and remains so today. At various times, Tilton also served as

Stila’s Manager. According to Tilton, in 2017, she orchestrated a transaction that

caused her to be appointed as Stila’s sole Manager answerable only to a new class

of units she created (the “2017 Transaction”). That transaction is the subject of the

dispute sub judice.

      As central features of the 2017 Transaction, Tilton purported to: (1) create a

new class of Stila units; (2) grant the newly created units the sole right to remove

and replace an existing Manager or appoint additional Managers (among other

rights); (3) issue the newly created units to an entity she controlled; and (4) admit

that entity as a new Member of Stila. Tilton purported to take these steps in her

capacity as Manager of Stila without seeking or obtaining Zohar’s consent as Stila’s

sole Common Member. That was a mistake. The 2017 Transaction effectively

amended Stila’s LLC Agreement, which expressly provides that “[e]xcept for any

amendments otherwise contemplated herein and except as otherwise provided by

law, this Agreement and the Certificate [of Formation] may be amended or modified

from time to time only by the Members.” Prior to the 2017 Transaction, the LLC

Agreement explicitly granted either the Common Members or the Series A Preferred

                                         2
Members the right to remove and replace Stila’s Manager. Unlike other provisions

of the LLC Agreement that could be amended at the sole discretion of Stila’s

Manager, the contractual right to remove and replace the Manager could not be

amended without the Members’ consent.                 Tilton did not obtain that consent.

Consequently, the 2017 Transaction is invalid as a matter of contract, at least as

relates to the removal and replacement of Stila’s Manager.

                                    I. BACKGROUND

          The following facts were either stipulated to by the parties or proven by a

preponderance of the credible, competent evidence presented during trial.2

      A. The Parties and Relevant Non-Parties

          Plaintiff, Zohar, is an exempted company organized under the laws of the

Cayman Islands.3 It is currently a debtor in bankruptcy along with its sister funds,

Zohar CDO 2003-1, Limited and Zohar CDO 2003-1, Corp. (together, “Zohar I”),

and Zohar II 2005-1, Limited and Zohar II 2005-1, Corp. (together, “Zohar II”)

(collectively with Zohar, the “Zohar Funds”).4 The Zohar Funds are all CLO




2
 I cite to the joint trial exhibits as “JX __”; the docket items as “D.I. __”; the trial transcript
as “Tr. __ (witness name)”; the Pre-Trial Stipulation and Order (D.I. 126)
as “PTO [paragraph number]”; and depositions lodged as evidence as “(Name) Dep. __.”
3
    PTO ¶ 15.
4
    Id.

                                                3
vehicles that hold debt and equity interests in a number of operating portfolio

companies.5

          Defendant, Lynn Tilton, is a Florida resident and the founder of Zohar.6 She

was also Zohar’s sole director from January 2017 until May 2018 and, through

Octaluna (defined below), has owned 100% of Zohar’s preference shares since its

formation.7

          Defendant, Stila, is a Delaware limited liability company and one of Zohar’s

portfolio companies.8 It develops, produces, markets and distributes cosmetics

under the Stila brand.9       When Stila was formed, it acquired, through Tilton,

substantially all of the assets of non-parties Stila Corp., Stila International, Inc.

(and its affiliates), Stila UK Limited and Stila Holding Corp. (the “Stila Assets”)

from banks that had foreclosed on pledged collateral.10 Tilton indisputably was

Stila’s Manager from its formation until November 2017.11



5
    PTO ¶¶ 15–16.
6
    PTO ¶¶ 18, 21.
7
    PTO ¶¶ 22–23.
8
    PTO ¶ 17.
9
    Id.
10
     PTO ¶ 29.
11
     PTO ¶¶ 31, 51.

                                            4
         Non-party, Octaluna III, LLC (“Octaluna”), is a Tilton affiliate that owned

100% of Zohar’s preference shares and was the initial “Class A Member” of Stila.12

Non-party, Ark II CLO 2001-1, Ltd. (“Ark”), is also a Tilton affiliate and the current

“Class A Member” of Stila following a transfer of those interests from Octaluna.13

      B. The Formation of Zohar

         Tilton formed Zohar on April 6, 2007.14 On the same day, another Tilton

affiliate, Patriarch Partners XV, LLC (“Patriarch XV”), was appointed as Zohar’s

Collateral Manager.15 Patriarch XV remained Zohar’s Collateral Manager until it

resigned from that role on March 3, 2016.               Alvarez & Marsal Zohar

Management, LLC (“AMZM”) was appointed as Zohar’s new Collateral Manager

upon Patriarch XV’s resignation.16




12
     PTO ¶ 19.
13
  PTO ¶ 20; JX 158 (Transfer Agreement dated September 27, 2019, by and between
Octaluna and Ark, transferring 100% of the Class A membership interests in Stila from
Octaluna to Ark).
14
     PTO ¶ 21.
15
     PTO ¶¶ 26–27.
16
     PTO ¶ 28.

                                          5
      C. The Formation of Stila and the LLC Agreement

         The 2008 financial crisis created significant challenges for Stila Corp.17

Those challenges led Stila Corp.’s principal lender, Wachovia Bank, to foreclose on

the Stila Corp. assets that had been pledged to secure the debt.18 Upon initiating

foreclosure, Wachovia informed Tilton of its immediate plans to liquidate the

collateral and asked Tilton if she was interested in acquiring those assets.19

In response, Tilton submitted a letter of intent to acquire Stila Corp.’s assets from

Wachovia (and other lenders),20 and designated Zohar as the affiliate through which

she would consummate the transaction. On April 17, 2009, Tilton executed the

Limited Liability Company Agreement of Stila Styles, LLC (as properly amended,

the “LLC Agreement”) as Stila’s Manager on the one hand and as manager of

Patriarch XV on behalf of Zohar as Stila’s “Common Member” and “Series A

Preferred Member” on the other hand.21



17
  Tr. 290:8–22 (Mercado) (testifying that the “2008 Great Recession” “significantly
impacted” the portfolio companies, specifically “the[ir] operations” and “their ability to
generate revenue, and subsequently, or consequently, their ability to generate cash”).
18
   Tilton Dep. 28:16–29:1; JX 7 (foreclosure agreement between Stila Styles, LLC,
Stila Corp., its related entities and its lenders) at 1.
19
     Tilton Dep. 28:16–29:1; JX 7.
20
     PTO ¶ 29.
21
  PTO ¶ 31; JX 5 (Limited Liability Agreement of Stila Styles, LLC) (“Initial LLC
Agreement”).

                                            6
           The LLC Agreement created two classes of equity interests in Stila:

“Common Interests” and “Series A Preferred Interests.” Zohar has always been and

remains the only holder of Stila’s Common Interests.22 Zohar also held all of Stila’s

Series A Preferred Interests from the creation of those interests until they were

redeemed in February 2016.23

           Following the execution of the LLC Agreement, on April 22, 2009, Zohar and

Stila entered into a credit agreement under which Zohar issued Stila a $7 million

senior secured term loan note and a $5 million revolving credit note.24 Stila then

used the proceeds of these loans to acquire the Stila Assets.25

           In May 2011, the LLC Agreement was amended via Amendment No. 1 to the

LLC Agreement26 and Amendment No. 2 to the LLC Agreement.27 The parties do

not dispute the validity of either amendment.28         More than four years later,




22
     PTO ¶ 33.
23
     Id.
24
     PTO ¶¶ 34–35.
25
     PTO ¶ 37.
26
     JX 16 (“Amendment No. 1”).
27
     JX 17.
28
     PTO ¶ 38.

                                            7
in September 2015, Tilton executed Amendment No. 3 to the LLC Agreement.29

Although Zohar disputes the validity of that amendment the parties have elected not

to litigate that dispute in this action.30 Accordingly, consistent with the approach

taken by the parties, I have not considered Amendment No. 3 in my analysis.

      D. The Bankruptcy Proceedings

         On March 11, 2018, Zohar filed for bankruptcy protection in the United States

Bankruptcy Court for the District of Delaware.31 Near the outset of the bankruptcy,

Tilton, Zohar and certain Zohar creditors entered into a settlement agreement,

including a standstill that halted litigation and paused efforts to terminate Tilton’s

control (the “Standstill Agreement”).32 The Standstill Agreement provided that

“no action shall be taken to remove Tilton” from her position “as director, manager,


29
     PTO ¶¶ 41, 50.
30
   See PTO ¶ 50 (“On November 14, 2017, Zohar filed a declaratory judgment action in
this Court (i) disputing the efficacy of the [Amendment No. 3] and the parallel acts taken
at ten other Portfolio Companies, and (ii) seeking to confirm its right to remove Tilton as
Manager of Stila and as manager or director of each of the 10 other Portfolio Companies
(the ‘11 Companies Action’). Zohar CDO 2003-1, Ltd. v. Croscill Home LLC,
C.A. No. 2017-0816-JRS (Del. Ch.). Tilton removed the 11 Companies Action to the
District Court and the Zohar Funds disputed the removal. Zohar CDO 2003-1, Ltd., et al.
v. Croscill Home LLC, et al., No 1:17-cv-01797-JFB-SRF (D. Del.).”); PTO ¶ 52
(“The Magistrate Judge adjudicating the 11 Companies Action recommended that the
11 Companies Action be remanded. No. 17-1797-JFB-SRF. The Magistrate Judge’s
recommendation continues to await consideration by the District Court, as the action was
stayed due to the automatic stay resulting from the Zohar Funds filing for bankruptcy.”).
31
     PTO ¶ 72.
32
     PTO ¶ 74.

                                            8
and officer.”33 On May 21, 2018, the Bankruptcy Court entered an order approving

the settlement agreement, including the Standstill Agreement.34

           As part of the bankruptcy proceedings, in September 2018, Tilton’s counsel

provided Zohar’s bankruptcy counsel with approximately 100 documents, among

which were the organizational documents of various portfolio companies, including

Stila.35 Through this production, Zohar received two of three documents that

collectively compromise the 2017 Transaction—the Joinder Agreement and the

Subscription Agreement were produced but the 2017 Written Consent approving the

2017 Transaction was not.36 These three documents are defined and discussed in

more detail below.

           On March 9, 2020, the Zohar Funds commenced a plenary action against

Tilton in the Bankruptcy Court (the “Adversary Proceeding”) by filing their Initial

Adversary Complaint.37 Tilton and her co-defendants filed a motion to dismiss that

pleading on September 21, 2020.38 After additional motion practice, on June 18,


33
     JX 132 at 9.
34
     PTO ¶ 76.
35
     PTO ¶ 78.
36
     Id.
37
  PTO ¶ 79; Zohar III, Corp. v. Patriarch P’rs, LLC, No. 18-10512 (KBO)
(Bankr. D. Del.).
38
     PTO ¶ 80.

                                            9
2021, the Bankruptcy Court granted in part and denied in part the motion to

dismiss.39 Zohar and the other debtors filed an Amended Adversary Complaint on

September 1, 2021.40       Stila is among the Zohar Funds’ portfolio companies

referenced in Counts I, XXIV, XXV, and XXIX of the Amended Adversary

Complaint.41 On October 15, 2021, Tilton and the other defendants filed a motion

to dismiss the Amended Adversary Complaint.42 That motion is pending.

      E. The 2017 Transaction

           In 2017, Stila was in growth mode—growing at about twenty percent year-

over-year.43 This expansion, and the demands Stila faced as a “prestige beauty




39
     PTO ¶ 86.
40
     Id.
41
   In Count I of the Amended Adversary Complaint, the Zohar Funds seek a declaratory
judgment regarding equity ownership of the portfolio companies. JX 272 (First Amended
Complaint in the Adversary Action) (“Am. Adversary Compl.”) ¶¶ 260–72. Count XXIV
is brought by the Zohar Funds against Tilton (and the “Octaluna Entities” as defined in the
Amended Adversary Complaint) for unjust enrichment related to certain tax dividends paid
to Tilton. Am. Adversary Compl. ¶¶ 458–63. Count XXV is a claim for breach of the
“LLC Agreements” against Tilton brought by Zohar II 2005-1, Corp. individually, and the
Zohar Funds collectively, on behalf of the portfolio companies. Am. Adversary Compl.
¶¶ 464–522. In Count XXIX, Zohar II, individually, and the Zohar Funds collectively on
behalf of the portfolio companies, bring a breach of fiduciary duty claim against Tilton in
connection with the 2017 Transaction (and similar transactions that Tilton authorized at
other portfolio companies). Am. Adversary Compl. ¶¶ 575–96.
42
     PTO ¶ 86.
43
  Tr. 444:16–20 (Tilton) (“So [Stila] was growing rapidly. Every year it was growing, but
that was probably our biggest growth spurt between ‘16 and ‘18.”).

                                            10
company,”44 generated a “huge working capital” need.45 Stila’s need for cash was

exacerbated by the mounting (and looming) tax distributions it owed Tilton.46

During the fourth quarter of 2017, based on the financials available to her at the time,

Tilton believed that Stila did not have enough cash “to pay tax distributions and have




44
  Tr. 412:6–414:12 (Tilton) (explaining that Stila was a “prestige” color cosmetic company
and not a “mass company [] who sells to Walmart or drugstores”). Tilton explained this
meant that “four times a year you have to invent new product that you ship to these
customers. And at the same time, you have to update what we call a gondola, which is
what carries your makeup in -- you know, we sell to Sephora, we sell to Ulta, to Macy's, to
Nordstrom’s . . . . But we had to pay for that -- we call it AP&P, our advertising and
promotion. We have to pay for those gondolas. But four times a year we have to ship new
product and update those gondolas. So it’s a constant struggle to innovate. And if you
don’t come up with first-to-market type of things, you don’t really sell it.” Id. This
constant cycle “puts a great burden on the company and other companies in the same class.”
Id.
45
     Tr. 476:6–16 (Tilton).
46
  Because Stila is a disregarded entity, under Section 4.9 of the LLC Agreement, Stila is
obligated to make tax distributions to each Member, or if the Member is a disregarded
entity for United States Federal income tax purposes, then Stila is obligated to make the
tax distribution “directly to the owner of such Member that is considered the Member for
United States Federal income tax purposes.” Initial LLC Agreement § 4.9. This meant
that, for as long as Stila remained a disregarded entity, the tax distributions in Section 4.9
were owed to Tilton as Zohar’s tax partner for each year Stila had taxable income. Tr.
396:14–397:9 (Tilton); Initial LLC Agreement § 4.9. The tax distributions accumulated
over several years, as Tilton deferred the tax distributions to allow Stila to use its limited
cash to grow its business. See Tr. 427:4–429:9 (Tilton) (detailing each year’s deferred
amount); JX 14 at 31; JX 18 at 31; JX 20 at 32; JX 22 at 32; JX 26 at 35; JX 31 at 36.
Through 2015, the deferred tax obligation to Tilton had accumulated to $21,797,437. See
Tr. 429:8–9 (Tilton) (“The cumulative owed [by 2016] was about $21.8 million.”); Tr.
431:2–7 (Tilton) (“In all those years, I agreed to defer because I was able to reduce my
personal taxable income through losses in other places. And so I didn’t demand those
payments, and deferred to allow the company to use that 22 million of working capital to
grow the business.”).

                                             11
sufficient working capital to run the business.”47 According to Tilton, this need for

cash was the “sole purpose” for the 2017 Transaction, as it would provide the

liquidity that Stila needed to continue to operate while also being able to discharge

its obligation to pay the deferred tax distributions.48 Zohar disagrees and argues that

“Tilton effected the 2017 Transaction [on patently unfair terms] to serve her personal

desire for perpetual control over Stila[.]”49

       On November 13, 2017, Tilton caused three documents to be executed that

collectively memorialize the 2017 Transaction: (1) a written consent of Stila’s

Manager that, in several steps laid out in the document and discussed immediately

below, authorized and approved the sale and issuance of a new class of Stila

membership interests to Octaluna and the appointment of Tilton as Stila’s sole

Manager answerable only to the newly created unitholder(s) (the “2017 Written

Consent”),50 (2) a subscription agreement selling the new “Class A Interests” to


47
  Tr. 518:12–17 (Tilton) (“Q. So you testified at your deposition that the sole purpose of
the 2017 transaction was permitting Stila to pay tax distributions to Octaluna; correct?
A. Well, to pay tax distributions and have sufficient working capital to run the business.”).
48
  Id. As Tilton explained, “the November 2017 Written Consent authoriz[ed] the issuance
of the Class A [shares] to Octaluna, for an investment of $10 million.” Lynn Tilton’s Post-
Trial Opening Br. (“Tilton Post-Trial Opening Br.”) (D.I. 152) at 18; see also Initial LLC
Agreement §§ 3.4, 3.6, 5.4; JX 92; JX 93.
49
   Pl. Zohar III Ltd.’s Opening Post-Trial Br. (“Zohar Post-Trial Opening Br.”) (D.I. 153)
at 2.
50
 JX 93 (email attaching a copy of the Stila Styles, LLC Action by Written Consent of the
Manager, executed by Tilton in her capacity as Stila’s Manager) (“2017 Written Consent”).

                                             12
Octaluna (the “Subscription Agreement”),51 and (3) a joinder agreement to the LLC

Agreement that Octaluna was required to sign in order to become a new member of

Stila (the “Joinder Agreement”).52

       In its Complaint, Zohar seeks a declaration that the 2017 Written Consent was

invalid,53 which would have the effect of undoing the entire 2017 Transaction.

While the Subscription Agreement and Joinder Agreement were required to

consummate the 2017 Transaction, the authority to enter into these agreements

flowed from the authority given to the Manager in the 2017 Written Consent.

       The 2017 Written Consent sequenced Tilton’s seizure of control over Stila by:

(1) creating the Class A Interests, (2) granting the Class A Interests certain rights

described below, (3) providing that Stila will pay 5x the investment amount to the

holder of the Class A Interests when Stila is sold or liquidated, (4) approving the sale




51
  JX 94 (copy of the Subscription Agreement, by and between Octaluna and Stila, executed
by Robert Leonardo in his capacity as CFO of Stila and Tilton in her capacity as Manager
of Octaluna).
52
   JX 96 (copy of the Joinder to Amended and Restated Limited Liability Company
Agreement, by and between Octaluna and Stila, executed by Leonardo in his capacity as
CFO of Stila and Tilton in her capacity as Manager of Octaluna); see also PTO ¶ 67. After
the Class A Interests were transferred to Ark from Octaluna, Ark also executed a joinder
agreement. See JX 157.
53
   Verified Compl. (“Compl.”) (D.I. 1) at ¶ 92. I note, however, that Zohar’s sole request
in its prayer for relief is for “the Court [to] enter judgment declaring that under 6 Del. C.
Section 18-110 Kevin Carey is the Manager of Stila and granting such other relief as this
Court deems just and appropriate.” Compl. at 21.

                                             13
of 100% of the Class A Interests to Octaluna in exchange for $10,000,000, subject

to the terms of the Subscription Agreement, (5) admitting Octaluna as a Class A

Member of Stila, and (6) authorizing the proceeds from the 2017 Transaction to be

used for “working capital and other uses as determined and approved by the Manager

in her sole discretion[.]”54 To effectuate these various steps, the 2017 Consent also

provided that, “effective upon the issuance of the Class A Interests, Exhibit A of the

LLC Agreement shall be amended” as needed to cause the events Tilton orchestrated

to be authorized by Stila’s constitutive document.55

         As contemplated by the 2017 Written Consent and Subscription Agreement,

Octaluna paid $10 million to Stila and, in exchange, purportedly received certain

rights with respect to Stila that are especially relevant here56:

         [N]otwithstanding anything to the contrary contained in the LLC
         Agreement, the Class A Interests shall have the sole right to:
            A. Remove or replace an existing Manager or appoint any additional
               manager; provided that, any Manager may resign at any time,
               effective immediately upon notice to any Class A Member;
            B. Direct the Manager on all matters in which the approval of the
               Members is required by the Certificate (as defined in the LLC

54
     2017 Written Consent at 4.
55
   Id. at 3. In the recitals, the 2017 Written Consent states, “Section 3.4 of the LLC
Agreement provides that, upon the creation and issuance of other classes of Membership
Interests, the terms of such Membership Interests shall be reflected in a written consent of
the Manager, which shall be deemed to be contained in the LLC Agreement for all purposes
thereof.” Id.
56
  PTO ¶¶ 67–68; 2017 Written Consent at 4. The $10 million was deposited into a Stila
bank account for which Tilton was sole signatory. PTO ¶¶ 68–70.

                                            14
               Agreement), the LLC Agreement, or nonwaivable provisions of
               applicable law;
            C. Amend the LLC Agreement; or
            D. Dissolve or wind-up the affairs of the Company (it being
               understood that any dissolution or wind-up of the Company that
               would not otherwise require the consent of any Member shall not
               require such consent solely by virtue of this clause)[.]57
Zohar was not consulted regarding the 2017 Transaction and was never asked to give

its consent to the transaction or any related amendments to the LLC Agreement.58

      F. Changes in Stila’s Manager Post-2017 Transaction
         Tilton resigned as Manager of Stila on March 21, 2020, by tendering her

resignation letter to Zohar’s sole Director and Chief Restructuring Officer.59

Five days later, on March 26, Tilton purported to rescind her resignation.60

On April 21, 2020, Tilton, signing on behalf of Ark, executed a written consent as

the Class A Member of Stila (as per the authority purportedly vested in her through

the 2017 Transaction), providing that Ark was appointing Tilton as Manager of Stila




57
     2017 Written Consent at 4.
58
   See PTO ¶ 67 (stipulating to the fact that the 2017 Written Consent was executed by
Tilton in her capacity as Stila’s Manager); Tilton Dep. 340:15–21 (“Q. When did you
inform Zohar III that the Class A interests had been issued? A. I know that it was provided
at the time of bankruptcy. I don’t know if it was provided for any reason prior to that time.
So certainly by March 2018 it was the -- in the hands of Zohar’s lawyers.”).
59
     PTO ¶ 99.
60
     PTO ¶ 100.

                                             15
(the “2020 Written Consent”).61 A year later, on April 30, 2021, Zohar executed a

written consent as Stila’s Common Member purporting to appoint Kevin Carey,

Esquire as Manager of Stila (the “2021 Written Consent”),62 and notified Tilton and

AMZM of the appointment later that day.63

      G. Procedural Posture

         On May 1, 2021, Zohar filed its Complaint against Tilton and Stila in this

Court requesting a judgment declaring under Section 18-110 of Delaware’s LLC Act

that Kevin Carey is the rightful Manager of Stila.64 The case was subsequently

removed to the United States District Court for the District of Delaware and then

referred to the Bankruptcy Court for the District of Delaware at Tilton’s request.65

The Bankruptcy Court then remanded the case back to this Court under

28 U.S.C. §§ 1334 and 1452(b).66




61
  PTO ¶ 101; Tr. 405:23–406:3 (Tilton) (testifying that she did not seek anyone’s approval
when she appointed herself as Manager because she “had sole authority to make that
appointment”).
62
  PTO ¶ 105; JX 241 (email to Lynn Tilton attaching the Written Consent of the
Sole Common Member and the Sole Series A Preferred Member of Stila Styles, LLC).
63
     PTO ¶ 106.
64
     Compl. at 21; PTO ¶¶ 1–2.
65
     PTO ¶ 3.
66
     PTO ¶ 5.

                                           16
         The Court held a two-day trial beginning on December 1, 2021,67 and heard

post-trial argument on February 18, 2022.68 This is the Court’s post-trial decision.

         Zohar makes three arguments in support of its requested declaration. First,

Zohar argues Tilton did not have the authority under the LLC Agreement to

effectuate the 2017 Transaction because she purported to amend certain provisions

of the LLC Agreement without obtaining Zohar’s consent.69 Second, Zohar argues

that even if Tilton did have the authority to effectuate the 2017 Transaction, her

actions amount to a breach of the covenant of good faith and fair dealing because

she acted for the sole purpose of entrenchment to the detriment of Zohar as Stila’s

sole Member.70 Finally, Zohar argues that the 2017 Transaction was not entirely fair

because it was not on market terms as required under the LLC Agreement.71

         For her part, Tilton argues at the threshold that Zohar has no right to bring this

action against her because the claim is barred by laches or acquiescence and, in any

event, the LLC Agreement absolves her from any and all liability.72 On the merits,



67
     D.I. 144–45 (Trial Transcripts).
68
     D.I. 172 (Post-Trial Oral Argument Transcript).
69
     Zohar Post-Trial Opening Br. at 7–12.
70
     Id. at 21–54.
71
     Id. at 56–72.
72
     Tilton Post-Trial Opening Br. at 45–49, 79–86.

                                             17
she maintains that, under the LLC Agreement, she was authorized to effectuate the

2017 Transaction as Manager and was not obliged to seek and obtain Zohar’s

consent.73 She also argues that the evidence reveals the 2017 Transaction was not

the product of bad faith.74 With respect to Zohar’s entire fairness argument, Tilton

argues the 2017 Transaction did not have to be entirely fair and, even if it did, the

terms of the agreements effectuating the transaction satisfied that standard.75

         As noted, Zohar initiated this action as a summary proceeding under 6 Del. C.

§ 18-110(a).76 Consistent with this court’s preference, the parties brought their

summary dispute directly to trial without testing the allegations of the complaint or

sufficiency of the evidence through pleading stage or summary judgment motion

practice.77 Consequently, the potentially dispositive contractual aspects of the


73
     Id. at 70–73.
74
     Id. at 51–65.
75
     Id. at 75–79.
76
  See 6 Del. C. § 18-110(a) (“Upon application of any member or manager, the Court of
Chancery may hear and determine the validity of any admission, election, appointment,
removal or resignation of a manager of a limited liability company. . . .”); Llamas v. Titus,
2019 WL 2505374, at *15 (Del. Ch. June 18, 2019) (“A proceeding under Section 18-
110(a) ‘is summary in character, and its scope is limited to determining those issues that
pertain to the validity of actions to elect or remove’ a manager.”) (citing Genger v. TR Invs.,
26 A.3d 180, 199 (Del. 2011)), judgment entered, 2019 WL 2869771 (Del. Ch. July 2,
2019).
77
   See La. Mun. Police Emps. Ret. Sys. v. Morgan Stanley & Co., Inc., 2011 WL 773316,
at *3 (Del. Ch. Mar. 4, 2011) (“The summary nature of the proceeding ‘dictate[s] against
allowing preliminary motions addressed to the pleadings to be presented and decided. . . .
Such a practice would tend to promote delay, thereby undercutting the statutory mandate
                                              18
parties’ dispute were first presented at trial, along with the typical refrains of bad

faith and breach of fiduciary duty that have reverberated throughout the parties’

litigation history. After having heard all aspects of this dispute during and following

trial, as explained below, I am convinced the outcome is dictated by the clear and

unambiguous terms of Stila’s LLC Agreement, a contract that governs the rights and

obligations of Zohar on the one hand, and Tilton and her affiliates on the other.

Accordingly, there is no need to address or decide the allegations of bad faith and

breach of fiduciary duty.78

                                    II. ANALYSIS

     “This Court has the authority under 6 Del. C. § 18-110(a) to ‘hear and

determine . . . the right of any person to become or continue to be a manager of a

limited liability company.’”79 “In determining what claims are cognizable in a



and policy that the proceeding be summary in character.’”) (quoting Coit v. Am. Century
Corp., 1987 WL 8458, at *1 (Del. Ch. Mar. 20, 1987)); see also Coit, 1987 WL 8458, at *1
(“[M]otions of this kind ought not to be presented for decision in advance of the final
hearing on the merits except where necessary to avoid substantial prejudice.”).
78
  I note that these allegations are featured in related (and significantly broader) litigation
between these parties pending in the United States Bankruptcy Court for the District of
Delaware. Deciding them here when that is unnecessary is inefficient and could implicate
notions of comity and claim preclusion. See Bayard v. Martin, 101 A.2d 329, 333
(Del. 1953) (“[I]t has been regarded as a rule of universal jurisprudence, based upon
principles of comity, that courts must avoid conflicts with each other.”); see also
Am. Adversary Compl. ¶¶ 192–96, 395–413, 420–24, 455–522, 575–96, 639–46.
79
  MPT of Hoboken TRS, LLC v. HUMC Holdco, LLC, 2014 WL 3611674, at *8 (Del. Ch.
July 22, 2014) (quoting 6 Del. C. § 18-110).

                                             19
[Section 18-110] action, the most important question that must be answered is

whether the claims, if meritorious, would help the court decide the proper

composition of the [company’s] board or management team.”80

      “In governance disputes among constituencies in an LLC, the starting

(and end) point almost always is the parties’ bargained-for operating agreement, and

the court’s role in these disputes is to ‘interpret [the] contract [and] effectuate the

parties’ intent.’”81 This is because “LLC agreements are creatures of contract, which

should be construed like other contracts.”82 When doing the work of contract

construction, “Delaware [courts] adhere to the ‘objective’ theory of contracts, i.e., a

contract’s construction should be that which would be understood by an objective,

reasonable third party.”83 In this regard, “[w]hen this Court has found the language




80
  Agranoff v. Miller, 1999 WL 219650, at *17 (Del. Ch. July 28, 1999), aff’d, 727 A.2d
530, 1999 WL 636634 (Del. 1999) (TABLE); Genger, 26 A.3d at 199 (quoting Agranoff).
81
  A & J Cap., Inc. v. L. Office of Krug, 2018 WL 3471562, at *5 (Del. Ch. July 18, 2018)
(alterations in original) (quoting GRT, Inc. v. Marathon GTF Tech., Ltd.,
2012 WL 2356489, at *7 (Del. Ch. June 21, 2012)).
82
  Mickman v. Am. Int’l Processing, LLC, 2009 WL 2244608, at *2 (Del. Ch. July 28, 2009)
(citing Arbor Place, LP v. Encore Opportunity Fund, LLC, 2002 WL 205681, at *3
(Del. Ch. Jan. 29, 2002)).
83
  Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010) (quoting NBC
Universal v. Paxson Commc’ns, 2005 WL 1038997, at *5 (Del. Ch. Apr. 29, 2005)).

                                          20
of a contract clear and unambiguous, it has refused to expand the contract’s scope to

include rights not expressly granted.”84

         As noted, Zohar seeks an order declaring that Tilton’s attempt to install herself

as Manager of Stila was ineffective because the 2017 Transaction upon which the

2020 Written Consent rests was invalid. On this point, Zohar’s breakfront argument

is that “[t]he 2017 Transaction purported to amend the LLC Agreement in a manner

not permitted without the Member’s approval.”85 For the reasons explained below,

I agree.

         I begin by addressing Tilton’s threshold arguments that (1) laches,

(2) acquiescence and (3) Section 5.17(b) of the LLC Agreement each bar Zohar’s

claim. After finding these arguments unpersuasive, I turn to the dispositive issue

and conclude that portions of the 2017 Transaction and the entire 2020 Written

Consent are invalid under the clear and unambiguous terms of the LLC Agreement.

     A. Zohar’s Claims Are Not Barred by Laches or Acquiescence

         Tilton argues that the equitable doctrines of laches and acquiescence bar

Zohar’s claims “[g]iven Zohar’s unreasonable delay” in bringing its claim.86



84
  DG BF, LLC v. Ray, 2020 WL 3867123, at *4 (Del. Ch. July 9, 2020), appeal refused,
237 A.3d 70 (Del. 2020).
85
     PTO ¶ 131(a).
86
     Tilton’s Post-Trial Opening Br. at 79.

                                              21
To prevail on the affirmative defense of laches, the defendant must demonstrate

“first, knowledge by the claimant; second, unreasonable delay in bringing the claim;

and third, prejudice to the defendant.”87

         Laches does not apply here for several reasons. First, Tilton did not prove

unreasonable delay. While “[t]his court frequently uses the analogous statutory

limitations period as the presumptive limitations period for laches,”88 which in this

case would be three years,89 I agree with Tilton that the analogy is not as apt here

given that this is a summary Section 18-110 action where prompt resolution is often

imperative.90 Even so, in the laches context, “[t]he reasons for the delay are more




87
  Keyser v. Curtis, 2012 WL 3115453, at *15 (Del. Ch. July 31, 2012) (quoting Homestore,
Inc. v. Tafeen, 888 A.2d 204, 210 (Del. 2005)), aff’d sub nom, Poliak v. Keyser, 65 A.3d
617, 2013 WL 1897638 (Del. 2013) (TABLE); see also Martin v. Med-Dev Corp.,
2015 WL 6472597, at *17 (Del. Ch. Oct. 27, 2015) (finding no claim of prejudice where
defendant failed to demonstrate a “material change of position in reliance on
[the plaintiff’s] delay in bringing [the Section 225] action”).
88
   de Adler v. Upper New York Inv. Co. LLC, 2013 WL 5874645, at *12 (Del. Ch. Oct. 31,
2013); see also IAC/InterActiveCorp v. O’Brien, 26 A.3d 174, 177 (Del. 2011) (“Although
‘the limitations of actions applicable in a court of law are not controlling in equity,’
the Court of Chancery ordinarily will follow the applicable statute of limitations.”)
(quoting Reid v. Spazio, 970 A.2d 176, 183 (Del. 2009)).
89
     See 10 Del. C. § 8106(a).
90
  Lynn Tilton’s Post-Trial Answering Br. (D.I. 161) at 79 (“Zohar also argues that the
Court should find that Zohar had three years to bring its claims under the analogous statute
of limitations. In the Section 18-110 context (or the corporate analog, Section 225),
however, delay of even a month and a half has been held sufficient to bar a claim under the
doctrine of laches.”) (internal quotation marks omitted); see Klaassen v. Allegro Dev.
Corp., 2013 WL 5739680, at *20 (Del. Ch. Oct. 11, 2013) (“In the Section 225 context, a
                                            22
critical than the amount of time that has elapsed.”91 Here, Zohar was not provided

with a copy of, nor did it otherwise know of, the 2017 Written Consent until April 9,

2019, so it could not have discovered the material details of its claim until then.92

Once those details were known, the Standstill Agreement prevented Zohar from

filing an action until October 2019.93 Only five months later, on March 9, 2020,

Zohar filed its Initial Adversary Complaint, where it asserted that the 2017

Transaction was void. This five-month delay from knowledge of the claim to filing

can hardly be characterized as unreasonable given the many disputes that were

percolating or in litigation between these parties at the same time. This is especially

so given the complexity of the claims pled in the highly detailed Initial Adversary

Complaint.94 Even if measured by the time when Zohar filed its Complaint in this


delay of even a month and a half has been sufficient to bar a claim under the doctrine of
laches.”), aff’d, 106 A.3d 1035 (Del. 2014).
91
     Id.
92
  2017 Written Consent at 4; Tr. 331:15–20 (Katzenstein); JX 151; see also Dubroff v.
Wren Hldgs., LLC, 2009 WL 1478697, at *6 (Del. Ch. May 22, 2009) (rejecting laches
argument because defendant’s partial disclosure failed to provide enough information to
put plaintiffs on inquiry notice).
93
     PTO ¶ 74.
94
  Tr. 337:11–24 (Katzenstein); see also Stewart v. Wilm. Tr. SP Servs., Inc., 112 A.3d 271,
295 (Del. Ch. 2015) (finding no unreasonable delay where it was “reasonable to infer that
investigation [for the complaint] took a considerable amount of time because of its factual
complexity rather than delay”), aff’d, 126 A.3d 1115 (Del. 2015). I note that Zohar sought
to expedite its claims in the Bankruptcy Court but that application was denied. See JX 218;
JX 242.

                                            23
Court, that filing occurred on May 1, 2021, seven months after discovery of the

claim.95     That is not unreasonable delay, particularly given the evidence that

“Zohar has been consistently disputing Tilton’s control [of Zohar’s portfolio

companies] since 2016.”96

          Second, the record contains no credible evidence that Tilton was prejudiced

by the five-month “delay.” To the contrary, Tilton made no “material change of

position in reliance on [Zohar’s] delay in bringing this action.”97 As explained,

Tilton knew that Zohar disputed her right to name Stila’s Manager from 2016

onward. None of the facts she proffers as “prejudice” are “a result of [Zohar’s] delay

in filing the suit.”98


95
   PTO ¶ 2. Tilton argues Zohar “sat on its hands” in filing the Delaware action. Tilton
Post-Trial Opening Br. at 82. That Zohar preferred to “wait and see what Judge Owens
said about how this case would be run” does not equate to unreasonable delay. Tr. 373:6–
9 (Katzenstein); see Keyser, 2012 WL 3115453, at *15 (emphasizing that the court must
determine that the delay was unreasonable before dismissing a claim for laches).
96
  Zohar Post-Trial Opening Br. at 82; see JX 99 at 22, 24; JX 179 at 1; Tr. 525:18–22
(Tilton); see also JX 178 at 3 (“[T]he declaratory relief that the Zohars now seek [in the
Adversary Proceeding] would permit the Zohars to replace me as Manager or Board of the
Group A and Group B portfolio companies as they have attempted to do since
November 2016.”).
97
     Martin, 2015 WL 6472597, at *17.
98
  BlackRock Credit Allocation Income Tr. v. Saba Cap. Master Fund, Ltd., 224 A.3d 964,
982 (Del. 2020); see also Martin, 2015 WL 6472597, at *17 (rejecting laches defense in
part because defendants failed to demonstrate “a material change of position in reliance on
[plaintiff’s] delay in bringing [the] action”). Tilton’s arguments for prejudice are that she
“continued to manage Stila[] without compensation” throughout the period of “delay,” and
that she provided other financial benefits to Stila, such as deferring tax distributions and
providing a $10 million investment. Tilton Post-Trial Opening Br. at 82, 84. But, as Zohar
                                             24
       Tilton’s acquiescence argument fares no better. Acquiescence can bar a claim

as a matter of equity when a plaintiff “has full knowledge of his rights and the

material facts and (1) remains inactive for a considerable time; or (2) freely does

what amounts to recognition of the complained of act; or (3) acts in a manner

inconsistent with the subsequent repudiation, which leads the other party to believe

the act has been approved.”99 “The doctrine of acquiescence effectively works an

estoppel: where a plaintiff has remained silent with knowledge of her rights, and the

defendant has knowledge of the plaintiff’s silence and relies on that silence to the

defendant’s detriment, the plaintiff will be estopped from seeking protection of those

rights.”100




points out, Stila pays Tilton’s affiliate, Patriarch Partners Management Group, LLC,
$100,000 a month for advisory services. JX 221 at 11–12. And given her investment in
Stila, Tilton was fully incentivized to do what she could to help Stila succeed regardless of
what Zohar did (or did not do) to protect its own rights. See Zohar Post-Trial
Answering Br. (“Zohar Post-Trial Answering Br.”) (D.I. 162) at 75 (“[Tilton’s] right to
any hypothetical return on Zohar’s preference shares remains unchanged. The $10 million
Proceeds have remained under her control, in a bank account of her choosing at
substantially all times.”). Moreover, there is no evidence Tilton changed her strategy or
work for Stila relying on Zohar’s supposed delay. Indeed, as Zohar points out, Tilton
herself has taken some steps that caused delay of “an adjudication before this Court,”
including removal to federal court, filing for bankruptcy, and others. See id. at 75–76
(detailing Tilton’s actions causing delay).
99
   Klaassen v. Allegro Dev. Corp., 106 A.3d 1035, 1047 (Del. 2014) (quoting Cantor
Fitzgerald, L.P. v. Cantor, 724 A.2d 571, 582 (Del. Ch. 1998)).
100
  Lehman Bros. Hldgs. Inc. v. Spanish Broad. Sys., Inc., 2014 WL 718430, at *9 (Del. Ch.
Feb. 25, 2014), aff’d, 105 A.3d 989 (Del. 2014).

                                             25
         As explained, Zohar did not have “full knowledge of [its] rights and the

material facts” regarding Tilton’s seizure of managerial control until April 9, 2019,

when it received the 2017 Written Consent.101 Tilton did not execute the ultimate

step to take control until she delivered the 2020 Written Consent. Thereafter, Zohar

did not “remain inactive for a considerable time” or act as if it recognized Tilton’s

position.     Tilton herself testified that, from her perspective, Zohar has been

“litigating to remove [her] as Stila’s manager” for “all of the time that [she] had been

acting as Stila’s manager.”102 That is not behavior consistent with acquiescence.103

  B. Zohar’s Claim Is Not Barred By the LLC Agreement

         Tilton’s second threshold argument is that Zohar’s claim is barred by

Section 5.17(b) of the LLC Agreement. That section provides:

         None of the Manager, (ii) any Member, (iii) any director, officer,
         partner, equity holder, controlling Person or employee of the Manager
         or any Member . . . (each an “Indemnified Party”) will be liable to the
         company, the Manager, any Member . . . for any act or omission,
         including any breach of this Agreement or any breach of duty (fiduciary
         or otherwise) . . . , even if the act or omission furthers such Indemnified
         Party’s own interest, unless such act or omission constitutes a bad faith


101
      Klaassen, 106 A.3d at 1047.
102
      Tr. 525:18–22 (Tilton) (emphasis added).
103
   See, e.g., Simple Glob., Inc. v. Banasik, 2021 WL 2587894, at *13 (Del. Ch. June 24,
2021) (finding counterclaimant acquiesced because “[h]e did not raise any challenge to the
stock transfer until asserting his counterclaim in this action,” “he freely recognized the act
about which he now complains,” and “[h]is prior conduct led the Company to believe that
he had approved and was in full agreement with the share transfer”).

                                             26
         violation of such Indemnified Party’s implied contractual covenant of
         good faith and fair dealing . . . .104

Tilton asserts this language limits Zohar’s ability to bring any claim under the LLC

Agreement except claims “for bad faith violations of the implied covenant [of good

faith and fair dealing].”105 I disagree.

         It is true that Section 5.17(b) eliminates the Manager’s liability for “any act

or omission, including any breach of [the LLC Agreement] or any breach of duty

(fiduciary or otherwise).”106 This language, however, cannot be read to bar a

Section 18-110 claim seeking the court’s determination regarding the validity of an

action taken by the Manger, even if that determination requires the Court to interpret

the LLC Agreement.           As this court recognized in Kahn Bros. & Co. v.

Fishbach Corp.,107 the test for determining whether a claim can properly be decided

under § 18-110 is “whether it is necessary to decide [the claim] in order to determine

the validity of the election or designation by which the defendant claims to hold

office.”108 In this case, the 2017 Transaction is the “designation” by which Tilton


104
      Initial LLC Agreement § 5.17(b).
105
   Lynn Tilton’s Pre-Trial Br. (“Tilton Pre-Trial Br.”) (D.I. 131) at 7; see also Tilton Post-
Trial Opening Br. at 41.
106
      Initial LLC Agreement § 5.17(b).
107
      1988 WL 122517 (Del. Ch. Nov. 15, 1988).
108
   Id. at *5 (interpreting 8 Del. C. § 225, the corporate analog to 6 Del. C. § 18-110);
see also Agranoff, 1999 WL 219650, at *17 (“In determining what claims are cognizable
                                             27
claims to be the rightful Manager of Stila. Deciding whether she exceeded her

contractually granted authority in effectuating the 2017 Transaction and then

executing the 2020 Written Consent, therefore, is necessary to determine whether

she is, in fact, the rightful Manager of Stila.

       Moreover, Section 18-110 actions are in rem, not in personam, proceedings,

meaning the dispute is over the res, i.e., the corporate office, not the personal liability

of the LLC’s constituents.109 While Zohar has made allegations of bad faith and

breach of contractual fiduciary duties, it has done so as means to invalidate the

2017 Transaction and 2020 Written Consent, not to hold Tilton personally liable for

damages or other remedies. Accordingly, Section 5.17(b), by its terms, is not

implicated here.

                                          * * * * *

       Having dispensed with Tilton’s threshold defenses, I turn next to the merits

of Zohar’s Section 18-110 claim.


in a § [18-110] action, the most important question that must be answered is whether the
claims, if meritorious, would help the court decide the proper [manager of the
company] . . . . In a § [18-110] action . . . this court can determine that a person does not
hold corporate office because he obtained the office through fraud or breach of contract.”).
109
    See Genger, 26 A.3d at 199 (interpreting 8 Del. C. § 225, the corporate analog of
6 Del. C. § 18-110); see also Arbitrium (Cayman Islands) Handels AG v. Johnston,
1995 WL 606310, at *4 (Del. Ch. Oct. 6, 1995) (“[T]he character of a § 225 action
is in rem.”); Feeley v. NHAOCG, LLC, 2012 WL 966944, at *5 (Del. Ch. Mar. 20, 2012)
(“Section 18–110 of the LLC Act grants this Court in rem jurisdiction to determine who
validly holds office as a manager of a Delaware limited liability company.”).

                                             28
      C. The Right Granted to The Class A Interests to Remove and Appoint the
         Manager Is Invalid.

         Tilton argues she had the authority under the LLC Agreement to effectuate

the 2017 Transaction in her sole discretion without Zohar’s knowledge or consent.

Specifically, she argues that Sections 3.4 and 5.4 of the LLC Agreement authorized

her to grant Octaluna the Class A Interests on terms that she deemed appropriate,

including the sole right to remove, replace, and appoint Stila’s Manager, as well as

the sole right to amend the LLC Agreement as needed to effectuate the transaction.110

         Section 3.4 states in relevant part:

         [The] Manager may from time to time in her sole discretion authorize
         and direct the creation and issuance of other classes of Membership
         Interests having such terms as she determines to be appropriate, which
         terms will be reflected in a written consent of the Manager and will be
         deemed to be contained in this Agreement for all purposes hereof.111




110
      Tilton Post-Trial Opening Br. at 26–27.
111
      Initial LLC Agreement § 3.4.

                                                29
          Section 5.4 states:

          Except for situations in which the approval of the Member is required
          by the Certificate, this Agreement or nonwaivable provisions of
          applicable law . . . the Manager may make all decisions and take all
          actions for the Company not otherwise provided for in this Agreement,
          including the . . . creating and issuing [of] other classes of Membership
          Interests. . . .112

          While Zohar acknowledges the Manager’s rights as stated in Sections 3.4

and 5.4, it maintains that nothing in these provisions allows the Manager to bypass

the LLC Agreement’s requirements for seeking the Member’s consent before

amending the LLC Agreement when such consent is required, including as required

under Section 11.3.113          That section provides, “[e]xcept for any amendments

otherwise expressly contemplated herein and except as otherwise provided by law,

this Agreement and the Certificate may be amended or modified from time to time

only by the Members.”114 According to Zohar, Section 11.3 clearly provides that if

the Manager is not expressly given the authority to amend a provision of the




112
      Id. at §§ 5.4, 5.4(a).
113
      Zohar Post-Trial Opening Br. at 7–12.
114
   Initial LLC Agreement § 11.3. The LLC Agreement defines the term “Member” as
“any Person executing this Agreement as a member as of the date of this Agreement or
hereafter admitted to the Company as a member as provided in this Agreement, solely in
such Person’s capacity as a member of the Company and not in any other capacity.
The term ‘Member’ does not include any Person that ceases to be a member in the
Company. The initial Member will be Zohar.” Id. at 4.

                                              30
LLC Agreement unilaterally, then the amendment must be approved by the

Members.115 Based on the clear and unambiguous language of the provision, I agree.

         Zohar then argues that under Section 5.8 of the LLC Agreement, the Members

have the right to replace the Manger at will,116 and that “Section 11.3 explicitly

precludes the Manager from amending Section 5.8 because Section 5.8 does not

include express permission to amend.”117 According to Zohar, the 2017 Written

Consent amended Section 5.8 because it purportedly granted the Class A Interests

the “sole right to . . . [r]emove and replace an existing Manager or appoint any

additional manager.”118 While I agree with the logic, and the construction of the

applicable provisions, Zohar ignores Amendment No. 1—which both parties have

stipulated is valid119—where the parties agreed to delete the first and last sentence

of Section 5.8 and approved a new Section 5.18.120 Thus, after Amendment No. 1

was executed, Section 5.8 no longer contemplated the removal or appointment of the




115
      Zohar Post-Trial Opening Br. at 7.
116
      Zohar Post-Trial Answering Br. at 6–7, 26.
117
      Id. at 52–53.
118
      2017 Written Consent at 2.
119
      PTO ¶ 38.
120
   Amendment No. 1 at 2 (“The following is hereby deleted in its entirety from the
Agreement: The first and fifth sentences of Section 5.8.”).
                                             31
Manager by the Common Members. Instead, as discussed below, Section 5.18 now

gives that right to the Series A Preferred Members.

      Following Amendment No.1, Section 5.8 reads:

      5.8 Removal; Resignation. The manager may resign at any time. Such
      resignation will be made in writing and will take effect at the time
      specified therein, or if no time be specified at the time of its receipt by
      any Common Member. The acceptance of a resignation is not
      necessary to make it effective, unless expressly so provided in the
      resignation.

      And Section 5.18 provides:

      Section 5.18. Unanimous Voting. In addition to any other consent
      required in this Agreement or provided by law or regulation but
      notwithstanding anything else in this Agreement to the contrary, no
      Member may take any of the following actions without the consent of
      each Series A Preferred Member:
            (a) remove or replace an existing Manager or appoint any
            additional manager; provided that, any Manager may resign at
            any time, effective immediately upon notice to any Series A
            Preferred Member;
            (b) give any directions to a Manager to take or refrain from taking
            any action or make any decisions on behalf of the Company (it
            being understood and agreed that the management of the
            Company shall be vested exclusively in its appointed Managers);
            (c) amend this Agreement;
            (d) dissolve or wind-up the affairs of the Company at any time by
            resolution or other action of any Member (it being understood that
            any dissolution or wind- up of the Company that would not
            otherwise require the consent of any Member shall not require
            such consent solely by virtue of this clause); or




                                          32
                (e) enter into any resolution or take any other action that, in the
                absence of this Section 5.18, could be entered into or taken
                without the consent of each Series A Preferred Member.121

          At least as reflected in their briefing and closing arguments, neither Zohar nor

Tilton appear to appreciate that Section 5.8 no longer provides any Member with the

right to remove or appoint managers, or that those rights are now governed by

Section 5.18.122        Consequently, neither Zohar nor Tilton have argued that

Section 5.18 should inform the Court’s analysis.123 Given the fact that both parties

have proceeded as if the removal and appointment authority remains in Section 5.8,

I will do the same.124 That being said, whether the 2017 Transaction is analyzed


121
      Id. at 1–2.
122
   See Zohar’s Pre-Trial Br. (“Zohar Pre-Trial Br.”) (D.I. 130) at 48, 51, 61 (arguing that
Section 5.8 governed removal and appointment of the Manager); Zohar Post-Trial Opening
Br. at 2, 7 (same); Zohar Post-Trial Answering Br. at 6–7, 16, 26, 49, 51–52, 77 (same);
Tilton Pre-Trial Br. at 27–28 (“While Section 5.8 gives Zohar the right to remove and
appoint Stila’s Manager, operating agreements may be amended. . . . Section 3.4 gave
Tilton specific, express authority to enter into the 2017 Transaction and amend the
contract’s terms.”) (emphasis in original); Tilton Post-Trial Opening Br. at 35 (“Prior to
the amendment of the LLC Agreement, through the issuance of the Class A, the Common
Members had the right to appoint Stila’s Manager.”) (citing to the Initial LLC
Agreement § 5.8).
123
   Neither party cites Section 5.18 in their briefs. Zohar cites to Amendment No. 3 which
purported to amend Section 5.18, but as discussed above, Amendment No. 3 is invalid.
Zohar Post-Trial Opening Br. at 28.
124
    Indeed, the failure to rely upon Section 5.18 throughout these proceedings could be
deemed a waiver of any argument that the section governs or is even relevant to the
outcome here. See, e.g., In re IBP, Inc. S’holders Litig., 789 A.2d 14, 62 (Del. Ch. 2001)
(deeming a party to have waived arguments that it did not present in its opening post-trial
brief); ABC Woodlands L.L.C. v. Schreppler, 2012 WL 3711085, at *3 (Del. Ch. Aug. 15,
2012) (finding an argument “first raised in a pretrial brief” to be waived); Oxbow Carbon
                                             33
through the lens of the original iteration of Section 5.8 or the amended Section 5.18

makes no difference. As explained below, under either provision, Tilton was

required to obtain Member consent before she amended the LLC Agreement.

Her failure to do so voids the 2017 Transaction, at least with regard to the removal

and appointment of Stila’s Manager.

      As noted, in the second resolution of the 2017 Written Consent, Tilton

purportedly granted Octaluna the “sole right to . . . [r]emove and replace an existing

Manager or appoint any additional manager.” But Section 5.8 of the Initial LLC

Agreement grants the right to remove and replace the Manager to the then existing

Common Member, i.e., Zohar. Thus, the 2017 Written Consent purports to amend

Section 5.8 by stripping the Common Member’s contractual right to remove and

replace the Manger and granting that right to Octaluna. Under Section 11.3 of the

LLC Agreement, this amendment to the LLC Agreement could not be effected

without Zohar’s consent.

      Nothing in Section 5.8 can be construed as expressly authorizing the Manager

to amend it unilaterally, even if the amendment was implicitly effected through the

creation and issuance of a new class of Membership Interests in reliance on




& Mins. Hldgs., Inc. v. Crestview-Oxbow Acq., LLC, 202 A.3d 482, 502 n.77 (Del. 2019)
(“The practice in the Court of Chancery is to find that an issue not raised in post-trial
briefing has been waived . . . .”).

                                           34
Sections 3.4 and 5.4 of the LLC Agreement. By granting the new Class A Members

the sole right to appoint the Manager, the 2017 Transaction did not just create

additional rights for Class A Membership Interests, it also stripped away the right of

the Common Member to appoint the Manager as expressly and exclusively granted

to it in Section 5.8, thereby amending Section 5.8 without the requisite consent—

Zohar’s consent.

       This construction does not do violence to the LLC Agreement, as Tilton

argues,125 because not every right granted to a new Membership Interest(s) would

have required an amendment to the LLC Agreement for which the consent of the

Members was required.         For instance, with regard to the distribution of the

Company’s proceeds, the Manager could have unilaterally created and issued new

classes of Membership Interests with claims superior to those of the existing

Members. As Section 4.8 of the LLC Agreement makes clear:

       Subject to . . . the terms of any class of Membership Interest created
       pursuant to the last sentence of Section 3.4, at such time as the Manger
       may decide in her sole discretion, the Company will determine the




125
    Tilton Post-Trial Opening Br. at 71. Tilton argues that this interpretation is improper
under the canon of contract construction providing that specific contract provisions control
over general provisions. Specifically, she argues, “[w]hile Section 5.8 originally gave the
Members that right, operating agreements may be amended. Zohar cites no authority for
its position that an amendment changing ‘right x’ in a contract violates that ‘right x’ in
doing so. Zohar’s argument, if accepted, would mean that any amendment to a contract
would give rise to a cause of action for breach. This cannot be the law.” Id.

                                            35
         amount of [distribution] and all or a portion thereof (as determined by
         the Manager) will be distributed in the following manner.126

         Having included the language “subject to the terms of any class of

Membership Interest created pursuant to the last sentence of Section 3.4,” the LLC

Agreement clearly provides that the Company’s distribution policy automatically

takes into account “any class of Membership Interest” created under the Manager’s

authority per Section 3.4. There is no such language in Section 5.8, however, thus

illustrating the parties’ intent that Section 5.8 cannot be amended by virtue of the

creation and issuance of new classes of Membership Interests under Section 3.4.

If Tilton were authorized to amend any and all sections of the LLC Agreement

without Zohar’s consent, as she claims,127 Section 4.8’s “subject to the terms of any

class of Membership Interest created pursuant to the last sentence of Section 3.4”

language would be mere surplusage.                Delaware courts avoid such contract

constructions.128




126
      Initial LLC Agreement § 4.8 (emphasis added).
127
      Tilton Post-Trial Opening Br. at 71.
128
   See Franco v. Avalon Freight Servs. LLC, 2020 WL 7230804, at *2 (Del. Ch. Dec. 8,
2020) (stating that Delaware courts “give each provision and term effect, so as not to render
any part of the contract mere surplusage”) (quoting Kuhn Constr., Inc. v. Diamond State
Port Corp., 990 A.2d 393, 396–97 (Del. 2010)).

                                             36
      Moreover, Section 5.8 is a provision that affects the Member’s voting rights

and the company’s governance.129 Given the sanctity of the franchise, Delaware law

requires that provisions affecting voting rights and governance are to be construed

strictly and any provision that purports to restrict the franchise must do so clearly.130

There is nothing in 3.4 that even remotely suggests it authorizes the Manager, acting

alone, to eliminate governance or consent rights enjoyed by the Members. Although

there are provisions in the LLC Agreement that authorize the Manager to amend

them unilaterally, Section 5.8 is not one of them.


129
    Additionally, amending Section 5.8 to remove Zohar’s right to vote on the company’s
manager would amount to a waiver of that right. See Manti Hldgs., LLC v. Authentix Acq.
Co., Inc., 261 A.3d 1199, 1210 (Del. 2021) (“Under Delaware law, ‘[w]aiver is the
intentional relinquishment of a known right.’”) (quoting Minna v. Energy Coal S.p.A.,
984 A.2d 1210, 1214 (Del. 2009)); George v. Frank A. Robino, Inc., 334 A.2d 223, 224
(Del. 1975) (“Intention forms the foundation of the doctrine of waiver and it must clearly
appear from the evidence.”). There is absolutely no evidence that Zohar intended to waive
its right to consent to the removal or replacement of Stila’s Manager.
130
   See, e.g., Manti, 261 A.3d at 1210–11 (“A waiver may be either express or implied, but
either way, it must be unequivocal.”) (quoting Dirienzo v. Steel P’rs Hldgs. L.P.,
2009 WL 4652944, at *4 (Del. Ch. Dec. 8, 2009)); Auriga Cap. Corp. v. Gatz Props.,
40 A.3d 839, 852 (Del. Ch. 2012) (“Where the parties have clearly supplanted default
principles in full, we give effect to the parties’ contract choice.”); Kelly v. Blum,
2010 WL 629850, at *10 n.70 (Del. Ch. Feb. 24, 2010) (“Having been granted great
contractual freedom by the LLC Act, drafters of and parties to an LLC agreement should
be expected to provide parties and anyone interpreting the agreement with clear and
unambiguous provisions when they desire to expand, restrict, or eliminate the [foundations
of the entity’s governance].”); Harrah’s Ent., Inc. v. JCC Hldg. Co., 802 A.2d 294, 297
(Del. Ch. 2002) (recognizing a “rule of contract construction in favor of the free exercise
of franchise rights”); Levitt Corp. v. Office Depot, Inc., 2008 WL 1724244, at *3
(Del. Ch. Apr. 14, 2008) (“[G]iven the special prominence of the shareholder franchise
under Delaware law, restrictions that are not clear and unambiguous should not be
interpreted to limit shareholder democracy.”).

                                            37
         The result is no different if Section 5.18 governed removal and replacement

of the Manager. Like the original version of Section 5.8, Section 5.18 explicitly

provides a class of interest holders, not Tilton as Manager, with the right to remove

and replace Stila’s Manager. Section 5.18 provides that Stila’s Manager cannot be

removed or replaced without the consent of each Series A Preferred Member.131

Even if Section 5.18 was somehow not amended by the 2017 Written Consent, that

provision would have required Tilton to obtain the consent of the Series A Preferred

Member before appointing herself as Manager.132 She admits she did not do so.133

         Tilton next argues that even if “Tilton violated the LLC Agreement and

exceeded her authority under it . . . the result would be a voidable transaction



131
   Amendment No. 1 at 1. I note that in February 2016, Stila redeemed Zohar’s Series A
Preferred Interests in full, and the Series A Preferred Interests were retired. PTO ¶ 62;
JX 34 (copy of Stila Styles, LLC Written Consent of Manager, dated as of January 27,
2016, approving the redemption of the Series A Preferred Interests). This does not,
however, mean that Tilton was excused from the obligation to seek consent before
amending the LLC Agreement with respect to the removal and appointment of the
Manager. Only the Common Member (Zohar) was empowered to authorize that
amendment. Amendment No. 1 at 1. In other words, even if the Series A Preferred
Member(s) no longer existed following the 2016 redemption of their interests, this did not
give Tilton license to amend the LLC Agreement to give the right to remove and appoint
the Manager to a new class of equity she created and controlled. Both before and after the
redemption, the right to amend the LLC Agreement in that regard remained with Zohar.
132
      Amendment No. 1 at 1.
133
   Tilton Dep. 202:8–25 (testifying that the right to appoint Stila’s Manager rests with the
Class A equity and acting as the Class A member she appointed herself as Manager);
Tr. 405:23–406:3 (Tilton) (testifying she did not seek any Member’s approval when she
appointed herself as Manager because she “had sole authority to make that appointment”).

                                            38
[and not a void transaction].”134 Here again, I disagree.135 As this court recently

stated:

         Void acts are those the entity itself has no implicit or explicit authority
         to undertake or those acts that are fundamentally contrary to public
         policy. Stated differently, they are acts that the entity lacks the power
         or capacity to effectuate. Voidable acts are within the power or capacity
         of an entity, but were not properly authorized or effectuated by the
         representatives of the entity.136

Having found that Tilton did not have the authority to amend either Section 5.8 or

Section 5.18 unilaterally, the 2017 Transaction, to the extent it purported to grant

Octaluna the sole right to remove and replace the Manager, is void. So too is the

2020 Written Consent purportedly executed on authority of the 2017 Transaction.137




134
      Tilton Pre-Trial Br. at 59 (emphasis added).
135
   See Waggoner v. Laster, 581 A.2d 1127, 1137 (Del. 1990) (upholding the Court of
Chancery’s determination that voting rights were void because the board lacked authority
under the company’s certificate of incorporation to authorize preferred stock with such
special rights).
136
   In re CoinMint, LLC, 261 A.3d 867, 890 (Del. Ch. May 10, 2021) (quoting
CompoSecure, L.L.C. v. CardUX, LLC, 2018 WL 660178, at *26 (Del. Ch. Feb. 1, 2018)).
137
    I acknowledge that the parties have engaged extensively regarding the extent to which
Tilton breached her duty of good faith and fair dealing in effectuating the 2017 Transaction,
even if she possessed the contractual authority to do so. Having found that Tilton did not
have this authority, I need not and will not decide whether she did or did not breach the
duty of good faith and fair dealing. This issue is irrelevant to the Court’s analysis as laid
out in this opinion and, as previously observed, any decision regarding the issue could
create issue preclusion or claim preclusion concerns with respect to the parties’ ongoing
litigation in other courts, including the Bankruptcy Court. There is simply no need to
confound those courts’ decision-making with unnecessary declarations here.

                                              39
      Zohar’s sole request in its prayer for relief is a declaration that the individual

it purported to appoint in the 2021 Written Consent, Kevin Carey, is the Manager of

Stila.138 This request, in essence, amounts to a declaration that Zohar, not Tilton,

has the right to appoint Stila’s Manager. And, having found Tilton did not and does

not have that right, I end my analysis here. In this regard, I note that the parties did

not brief what should happen if part, but not all, of the 2017 Written Consent is

declared invalid. Having received no guidance from the parties, I see no reason to

surmise whether the other features of the 2017 Transaction, beyond the designation

of the Class A Member’s sole right to remove and appoint Stila’s Manager, are or

are not valid, especially since those questions are pending before the Bankruptcy

Court.139

                               III. CONCLUSION

      Tilton did not have the authority to amend the LLC Agreement to strip Zohar

of its right to remove and replace the Manager and give that right to herself. To the



138
   Compl. at 21 (“WHEREFORE, Zohar respectfully requests that the Court enter
judgment declaring that under 6 Del. C. Section 18-110 Kevin Carey is the Manager of
Stila and granting such other relief as this Court deems just and appropriate.”).
139
   Am. Adversary Compl. ¶¶ 420–24, 458–63 (Count XVIII brought against Tilton and
her affiliates claiming that she had no right to any tax distributions from any portfolio
companies at any time); Am. Adversary Compl. ¶¶ 478–88, 513–22 (Count XXV brought
against Tilton alleging that she breached the LLC agreements of the portfolio companies
(including Stila) and the covenant of good faith and fair dealing implied in such LLC
agreements when she issued the Class A Interests to benefit herself).

                                           40
extent Tilton purported to do so via the 2017 Transaction, that aspect of the

transaction is void. So too is the 2020 Written Consent purportedly executed on

authority granted by virtue of the 2017 Transaction. A judgment to this effect will

be entered today. The right to remove and appoint Stila’s Manager, therefore,

remains with the person or entity that held such right prior to the 2017 Transaction.140




140
   Here again, the parties have not joined issue on the effect(s) of Amendment No. 1 on
the validity of the 2021 Written Consent. Accordingly, I will not venture down that road
without a map.

                                          41